[exhibit102001.jpg]
EXHIBIT 10.2 SUPPLEMENTAL PENSION AND RETIREMENT PLAN OF BENEFICIAL MUTUAL
SAVINGS BANK AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009 ARTICLE I PURPOSE
CLAUSE This Plan was established solely for the purpose of providing benefits to
certain employees of Beneficial Mutual Savings Bank which would have been
payable to such employees under the Employees’ Pension and Retirement Plan of
Beneficial Mutual Savings Bank but for the limitations placed on the amount of
such benefits by Sections 401(a)(17) and 415 of the Code. The Plan is intended
to constitute an unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
This Plan is amended and restated, effective as of January 1, 2009, to conform
to the requirements of Section 409A of the Code and the regulations issued
thereunder. ARTICLE II DEFINITIONS 2.1. “Actuarially Equivalent” shall mean
equality in value of the aggregate amounts expected to be received under
different benefit forms, or the same form commencing at different points of
time, as determined using the actuarial equivalent assumptions set forth in the
Pension Plan. 2.2. “Administrator” shall mean the Bank. 2.3. “Bank” shall mean
Beneficial Mutual Savings Bank, and any successor or successors thereof. 2.4.
“Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended. 2.5. “Effective Date” shall mean July 1, 1991. The Effective Date of
this amended and restated Plan is January 1, 2009. 2.6. “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as from time to time amended.
2.7. ‘‘Limitations” means the limitations set forth in Sections 401(a)(17) and
415 of the Code, as implemented by the terms of the Pension Plan. 2.8.
“Participant” shall mean any President or Vice President of the Bank who is
employed by the Bank on or after the Effective Date. 2.9. “Pension Plan” shall
mean the Employees’ Pension and Retirement Plan of Beneficial Mutual Savings
Bank, as from time to time amended. 2.10. “Plan” shall mean this Supplemental
Pension and Retirement Plan of Beneficial Mutual Savings Bank, as from time to
time amended. 2.11. “Post-409A Benefits” shall mean the amount deferred by a
Participant under the Plan after December 31, 2004, as determined in accordance
with Section 409A of the Code and the regulations and other guidance issued
thereunder. 2.12. “Pre-409A Benefits” shall mean the amount deferred by a
Participant under the Plan before January 1, 2005, including earnings thereon,
to the extent that the Participant’s right to such amount was earned and vested
as of December 31, 2004. The amount deferred by a Participant prior to January
1, 2005, equals the present value as of December 31, 2004 of the amount to which
the Participant would be entitled under the Plan if the Participant voluntarily
terminated service without cause on December 31, 2004, and received a full
payment of benefits from the Plan on the earliest possible date allowed under
the Plan following termination of service and received benefits in the form with
the maximum value. A Participant’s Pre-409A Benefits will be determined in
accordance with the regulations and other guidance issued under Section 409A of
the Code by the Internal Revenue Service. 2.13. “Separation from Service” or
“Separates from Service” shall mean the severance of a Participant’s employment
with the Bank as determined in accordance with Section 409A of the Code. 2.14.
“Specified Employee” shall mean a Participant who as of the date of his
Separation from Service is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Bank or of any entity that
is treated as a single employer with the Bank under Sections 414(b),(c), (m) or
(o) of the Code, but only if the Bank or any such entity is a corporation whose
stock is publicly-traded on an established securities market or otherwise.
ARTICLE III BENEFITS 3.1. (a) A Participant who terminates employment with the
Bank and is eligible to receive benefits under the Pension Plan immediately upon
such termination shall receive benefits under this Plan equal to the excess, if
any, of (i) the benefits which would have been payable to the Participant
commencing on the first day of the month coincident with or



--------------------------------------------------------------------------------



 
[exhibit102002.jpg]
next following the attainment of at age 65 under the Pension Plan in the form of
a single life annuity but for the Limitations based on the Participant’s
compensation and service with the Bank through June 30, 2008, over (ii) the
accrued benefits actually payable under the Pension Plan commencing on the first
day of the month coincident with or next following the attainment of age 65 in
the form of a single life annuity. Benefits shall commence to be paid to the
Participant in accordance with Section 3.4, below. (b) The Participant may elect
to receive pursuant to Section 3.2, below, the benefits payable under this
Section 3.1 in any one of the Actuarially Equivalent forms of benefits available
under the Pension Plan. 3.2. (a) If the Participant so elects, the benefits
payable under this Plan may be paid in one of the optional forms of payment
available under the Pension Plan other than the normal form of payment
applicable to the Participant’s benefits under the Pension Plan. If the
Participant elects to receive benefits in one of the optional forms such
benefits will be adjusted using the same actuarial assumptions that are used to
calculate optional forms of benefits (other than lump sums) under the Pension
Plan. (b) Any election under this Section 3.2 shall be in writing, in such form
as the Administrator may require, and shall be effective only if submitted to
the Administrator before the date on which the payment of benefits under the
Pension Plan is scheduled to commence. If the form of benefit elected under this
Section 3.2 is a joint and survivor annuity, the Participant’s election shall
not be effective unless it identifies the beneficiary who shall receive the
survivor’s annuity. 3.3. (a) In the event of the death of a Participant prior to
the commencement of benefits under the Pension Plan, and if the Participant’s
surviving spouse or other beneficiary is entitled to receive a survivor’s
benefit under the Pension Plan as a consequence thereof, the surviving spouse,
or such other beneficiary, shall receive benefits equal to the excess, if any,
of (i) the survivor’s benefits which would have been payable to the surviving
spouse, or such other beneficiary, under the Pension Plan based upon the
Participant’s compensation and service with the Bank through June 30, 2008 and
the benefits that would have been payable to the Participant commencing on the
first day of the month coincident with or next following the attainment of age
65 in the form of a single life annuity but for the Limitations, over (ii) the
survivor’s benefits actually payable to the surviving spouse or such other
beneficiary under the Pension Plan based upon the Participant’s accrued benefits
as of June 30, 2008, payable on the first day of the month coincident with or
next following the attainment of age 65 in the form of a single life annuity.
(b) The benefit payable under this Section 3.3 shall be payable in the same form
as the survivor benefit that is payable under the Pension Plan. 3.4.
Commencement of Benefits. Except otherwise elected by the Participant in
accordance with Section 3.5, below, benefits payable under this Article 3 shall
commence as soon as practicable following the date of the Participant’s
Separation from Service but not later than the last day of the taxable year of
the Participant in which such Separation from Service occurs, or if later, by
the 15th day of the third calendar month following the date of the Participant’s
Separation from Service. In no event shall the Participant be permitted,
directly or indirectly, to designate the taxable year of the commencement of
benefits. If the Participant is a Specified Employee as of the date of the
Participant’s Separation from Service, payments of the Participant’s Post-409A
Benefits shall be delayed until the date that is six months following the date
of the Participant’s Separation from Service. If benefits commence prior to the
Participant’s attainment of age 65, benefit payments to the Participant (or to
the surviving spouse or beneficiary as the case may be) shall be reduced by
1/180 for each of the first 60 months between the date of the first payment and
the first day of the month coincident with or next following the date the
Participant would attain age 65 and by 1/360 for each additional month. 3.5.
Payment Elections. All payment elections shall be on a prescribed form
designated and approved by the Administrator. (a) Transitional Elections. On or
before December 31, 2008, if a Participant wishes to change or make a new
payment election, the Participant may do so by completing a payment election
form designated and approved by the Administrator, provided that any such
election (i) must be made no later by December 31, 2008, and must be made prior
to the year in which benefits payments are scheduled to commence; (ii) shall not
take effect before the date that the election is made and accepted by the
Administrator, (iii) does not cause a payment that would otherwise be made in
the year in which the election is made to be delayed to a later year and (iv)
does not accelerate into the year in which the election is made a payment that
is otherwise scheduled to be made in a later year. (b) Changes in Payments
Elections After 2008. On or after January 1, 2009, if a Participant wishes to
change his payment election, the Participant may do so by completing a payment
election form designated and approved by the Administrator, provided that any
such election (i) must be made at least 12 months before the date on which any
benefit payments are scheduled to commence; (ii) shall not take effect until 12
months after the date the election is made and accepted by the Administrator and
(iii) for payments to be made other than upon death, must provide an additional
deferral payment at least five years from the date that such payment would
otherwise have been made or, in the case of any annuity and installment payments
treated as single payment, five years from the date the first amount was
scheduled to be paid. For purpose of this Plan and clause (iii) above, all
annuities or installment payments under this Plan shall be treated as a single
payment. An election by a Participant to only change the form of payment to one
of the Actuarially Equivalent forms of benefits available under the Plan shall
not be treated as a change in payment election for purposes of this Section 3.5;



--------------------------------------------------------------------------------



 
[exhibit102003.jpg]
however, any such election must be made by the Participant on an election form
designated by and approved by the Administrator. 3.6. Prohibition on
Acceleration of Payments. Except as provided in this Section 3.6, in no event
shall the time or schedule of any payment or any amount scheduled to be paid
pursuant to the terms of the Plan be accelerated, and no such accelerated
payment may be made whether or not provided for under the terms of the Plan.
Notwithstanding the previous sentence, payment of benefits due to the
Participant’s death will not be treated as resulting in an acceleration of
payment. (a) Payment Upon Income Inclusion. The Administrator may provide for
the acceleration of the time or schedule of a payment at any time the Plan fails
to meet the requirements of Section 409A and the regulations thereunder. Such
payment may not exceed the amount required to be included in the Participant’s
income as a result of a failure to comply with the requirements of Section 409A
and the regulations thereunder. (b) Plan Termination. The Administrator may
accelerate the time and form of payment where the acceleration of payment is
made pursuant to the termination of the Plan in accordance with one of the
following provisions: (i) The Bank may terminate the Plan at any time and for
any reason, provided that the termination and liquidation of the Plan does not
occur proximate to a downturn in the financial health of the Bank. The Bank must
terminate and liquidate all agreements, methods, programs and other arrangements
sponsored by the Bank that would be aggregated with any terminated and
liquidated agreements, methods, programs and other arrangements under Treasury
Regulation Section 1.409A-1(c) if the same Participant had deferrals of
compensation under all of the agreements, methods, programs and other
arrangements that are terminated and liquidated. Further, no payments in
liquidation of the Plan shall be made within 12 months of the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Plan other
than payments that would be payable under the terms of the Plan if the actions
to terminate and liquidate the Plan had not occurred. In addition, all payments
shall be made within 24 months of the date the Bank takes all necessary action
to irrevocably terminate and liquidate the Plan. Further, the Bank shall not
adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation Section 1.409A-1(c) if the same Participant
participated in both plans, at any time within three years following the date
that the Bank takes all necessary action to irrevocably terminate and liquidate
the Plan. (ii) Such other events and conditions as prescribed by Treasury
Regulation Section 1.409A-3(j)(4)(ix) or any generally applicable guidance
published in the Internal Revenue Bulletin. (c) Payment of State, Local, FICA or
Foreign Taxes. The Administrator may provide for the acceleration of the time
and form of a payment to reflect the payment of state, local or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
Participant. Such payment may not exceed the amount of such taxes due as a
result of participation in the Plan. A Participant’s benefits under the Plan
shall be reduced to reflect the payment of the Participant’s tax obligations
under this Section. 3.7. Six-Month Delay for Specified Employees.
Notwithstanding anything in this Article III to the contrary, if a Participant
is a Specified Employee on the date of his “separation from service,” within the
meaning of section 409A of the Code, in no event shall the Participant’s
Post-409A Benefits commence to be paid to the Participant until the date that is
six months after the date of the Participant’s Separation from Service (or, if
earlier than the end of the six month period, the date of death of the Specified
Employee). If a benefit payment to a Participant is delayed pursuant to the
preceding sentence, the Participant shall be entitled to a retroactive payment
in a lump sum of any delayed payments plus interest on the delayed payments
equal to the FAS 87 discount rate in effect at the start of the six-month
period. The Participant’s benefits that accrued prior to 2005 shall be paid to
the Participant in accordance with the provisions of this Article III. 3.8.
Separation from Service Prior to 2005. If a Participant separated from service
prior to 2005, his or her rights and benefits under the Plan shall be determined
by the terms and provisions of the Plan as in effect on December 31, 2004. 3.9.
Separation from Service After 2004 and Prior to 2009. If a Participant who is
entitled to benefits under the Plan separated from service after 2004 but prior
to 2009 and who has not commenced benefits by January 1, 2009, his or her
benefits shall commence benefits as soon as practicable following the date the
Participant attains age 60, but not later than the end of the calendar year in
which the Participant attains age 60, unless the Participant makes an election
in accordance with Section 3.5, above. ARTICLE IV ADMINISTRATION 4.1. The Plan
shall be administered by the Administrator, which shall have the authority to
interpret the Plan, to determine eligibility hereunder, and to determine the
nature and amount of benefits. Any construction or interpretation of the Plan
and any determination of fact in administering the Plan made in good faith by
the Administrator shall be final and conclusive for all Plan purposes. 4.2. (a)
The Administrator shall prescribe a form for the presentation of claims under
the terms of this Plan. (b) Upon presentation to the Administrator of a claim on
the prescribed form, the Administrator



--------------------------------------------------------------------------------



 
[exhibit102004.jpg]
shall make a determination of the validity thereof. If the determination is
adverse to the claimant, the Administrator shall furnish to the claimant within
90 days after the receipt of the claim a written notice setting forth the
following: (i) the specific reason or reasons for the denial; (ii) specific
references to pertinent provisions of the Plan on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) appropriate information as to the steps to be
taken if the claimant wishes to submit his or her claim for review. (c) In the
event of a denial of a claim, the claimant or his or her duly authorized
representative may appeal such denial to the Administrator for a full and fair
review of the adverse determination. Claimant’s request for review must be in
writing and made to the Administrator within 60 days after receipt by claimant
of the written notification required under Section 4.2(b); provided, however,
such 60-day period shall be extended if circumstances so warrant. Claimant or
his or her duly authorized representative may submit issues and comments in
writing which shall be given full consideration by the Administrator in its
review. (d) The Administrator may, in its sole discretion, conduct a hearing. A
request for a hearing made by claimant will be given full consideration. At such
hearing, the claimant shall be entitled to appear and present evidence and be
represented by counsel. (e) A decision on a request for review shall be made by
the Administrator not later than 60 days after receipt of the request; provided,
however, in the event of a hearing or other special circumstances, such decision
shall be made not later than 120 days after receipt of such request. If it is
necessary to extend the period of time for making a decision beyond 60 days
after the receipt of the request, the claimant shall be notified in writing of
the extension of time prior to the beginning of such extension. (f) The
Administrator’s decision on review shall state in writing the specific reasons
and references to the Plan provisions on which it is based. Such decision shall
be promptly provided to the claimant. If the decision on review is not furnished
in accordance with the foregoing, the claim shall be deemed denied on review.
ARTICLE V AMENDMENT AND TERMINATION 5.1. The Bank may amend the Plan in any
manner and at any time by action of its Board of Trustees; provided, however,
that no amendment shall deprive any Participant of any benefit accrued hereunder
as of the date of adoption of such amendment as determined under Section 5.3,
below. 5.2. The Bank reserves the right to terminate this Plan at any time in
accordance with Section 3.6, in which case the benefits payable to any
Participant shall be limited to those accrued hereunder as of the effective date
of termination, as determined under Section 5.3, below. 5.3. For purposes of
Sections 5.1 and 5.2, above, the benefit accrued by a Participant as of the date
of adoption of an amendment to the Plan or the effective date of termination of
the Plan shall be computed under Section 3.1 as if the Participant has
terminated employment with the Bank on such date, and under Section 3.3 as if
the Participant had died on such date, and shall be payable in such manner and
at such times specified in Article III, above; provided, however, that in no
event shall the amount so computed exceed the excess, if any, of (a) the benefit
which is payable to the Participant, or his surviving spouse or other
beneficiary, as the case may be, under the Pension Plan but for the Limitations,
over (b) the benefit which is payable to the Participant, or his surviving
spouse or other beneficiary, as the case may be, under the Pension Plan. ARTICLE
VI MISCELLANEOUS 6.1. Nothing contained herein shall be construed as providing
for assets to be held in trust or escrow or any other form of asset segregation
for the Participant, the Participant’s surviving spouse or other beneficiary,
the Participant’s only interest being the right to receive benefits set forth
herein. To the extent that the Participant or any other person acquires a right
to receive benefits under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Bank. 6.2. Nothing contained in
this Plan shall be construed as a contract of employment between the Bank and
any Participant, or as a right of any Participant to be continued in employment
of the Bank, or as a limitation on the right of the Bank to discharge any of its
employees, with or without cause. 6.3. The benefits payable hereunder or the
right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subject to any charge or legal process. 6.4.
This Plan shall be interpreted in accordance with the laws of the Commonwealth
of Pennsylvania, except to the extent superseded by ERISA. IN WITNESS WHEREOF,
the Bank has caused this instrument to be executed by its authorized officers
and its corporate seal to be impressed hereon this 18th day of December, 2008.



--------------------------------------------------------------------------------



 
[exhibit102005.jpg]
Attest: BENEFICIAL MUTUAL SAVINGS BANK /s/ Marcella Hatcher By: /s/ Thomas M
Topley [Seal]



--------------------------------------------------------------------------------



 
[exhibit102006.jpg]
AMENDMENT TO THE SUPPLEMENTAL PENSION AND RETIREMENT PLAN OF BENEFICIAL MUTUAL
SAVINGS BANK AS AMENDED AND RESTATED This amendment is adopted by the Board of
Directors (the “Board”) of Wilmington Savings Fund Society, FSB (the “Bank”).
WHEREAS, the Bank maintains the Supplemental Pension and Retirement Plan of
Beneficial Mutual Savings Bank (the “Plan”), as amended and restated; and
WHEREAS, the Board wishes to amend the Plan in connection with the merger by and
between WSFS Financial Corporation and Beneficial Bancorp, Inc. (the “Merger”),
so that as of the effective time of the Merger, the Human Capital Management
Department of Wilmington Savings Fund Society, FSB shall serve as plan
administrator; and WHEREAS, pursuant to Section 5.1 of the Plan, the Plan may be
amended or modified from time to time by the Board, as the successor to the
Board of Trustees of Beneficial Bank, provided that no amendment shall deprive a
participant in the Plan of any benefit accrued under the Plan as of the date of
adoption of such amendment. NOW, THEREFORE, the Board hereby amends the Plan as
follows, effective as of the effective time of the Merger: Section 2.2 is
amended to read as follows: 2.2. “Administrator” shall mean the Human Capital
Management Department of Wilmington Savings Fund Society, FSB. * * * *



--------------------------------------------------------------------------------



 
[exhibit102007.jpg]
IN WITNESS WHEREOF, the Bank has caused this amendment to be executed by its
duly authorized officer. WILMINGTON SAVINGS FUND SOCIETY, FSB /s/ Rodger
Levenson Duly Authorized Officer



--------------------------------------------------------------------------------



 